DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 08/15/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 22-48 are pending; Claims 1-21 are cancelled; Claims 22 and 26 are amended; Claims 33-48 are withdrawn; and Claims 22-32 are under examination. 
It is noted that the Examiner for the instant Application has changed.

Priority
This application, U.S. Application number 16/491408, is a national stage entry of International Application Number PCT/EP2018/055984 filed on 03/09/2018, which claims for foreign priority under 35 U.S.C. 119(a)-(d) to EPO 17160106.5 filed on 03/09/2017.
 
Withdrawal of Objections 
The objection to Claim 26 is withdrawn due to the amendment to the claim filed on 08/15/2022.

Withdrawal of Rejections
The rejection of Claims 22-32 under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by Nur et al. is withdrawn due to the amendment to the claims and Examiner’s reconsideration.

Claim Rejections - 35 USC § 112(d), or 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends 
The base claim 22 is directed to a method for isolating Glu-plasminogen, comprising a step (vi) for stabilizing the Glu-plasminogen, whereas Claim 32 that depends on the claim 22 recites an optional step (vi) for stabilizing the Glu-plasminogen. Therefore, the scope of Claim 32 is broader than that of Claim 22.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claims 22 and 24-29 are rejected under 35 U.S.C. §§ 102(a)(1) as being anticipated by TAKASHI et al. (JP H08291080A, 1996, cited in IDS, Machine-translated English version is attached).
Regarding Claims 22 and 24-29, TAKASHI et al. teach a glutamyl type of plasminogen (i.e. Glu-plg or Glu-plasminogen), whose N-terminal amino acid is glutamic acid (para. 0007) and which can be isolated from blood, plasma, or any plasma fractions that contain the plasminogen (paras 0008-11).  TAKASHI et al. also teach a method for isolating and purifying plasminogen (i.e., Glu-plasminogen), comprising steps: contacting a plasma fraction II+III of the Cohn or a waste fraction extracted from the II+III plasma fraction with lysine-containing agarose/Lysine Sepharose 4B column (Note: this agarose reads on the claimed “anion exchanger based on a resin comprising cationic groups” recited in the step (ii) of claim 22, as evidenced by the disclosure of the specification, see page 19); washing the lysine agarose with a buffer solution at pH 7.2 not containing cations competing with the cationic groups of the lysine agarose (Note: this washing buffer reads on the claimed buffer B1 in claim 22); eluting the Glu-plg/Glu-plasminogen from washed agarose with a second buffer solution at pH 7.2 containing lysine, which comprises cations competing with the cationic groups of the lysine agarose (Note: this eluting buffer reads on the claimed buffer B2 in claim 22); adding a stabilizer, aprotinin, to the eluted Glu-plg (Note: this aprotinin reads on the claimed stabilizer recited in claims 22 and 28; and this step reads on the claimed stabilizing step (vi) in claim 22); subjecting the resulted Glu-plg solution to ultrafiltration with an ultrafiltration membrane, followed by adding Tween 80 detergent and Tri-N-butyl phosphate (TNBP) to the ultrafiltrated Glu-plg solution, and then followed by gel filtration and ultrafiltration, thereby obtaining a purified Glu-plg liquid composition (Reference Example 2, paras 0037-40 and 0022). It is noted that the TNBP taught by TAKASHI et al. reads on the claimed “one or more antiviral agents” recited in the instant claims, as evidenced by the disclosure of the specification (see page 26), and the treatment of ultrafiltration and addition of TNBP and Tween 80 detergent in the method of TAKASHI et al. reads on the antiviral treatment step (vii) in the instant claims. It is further noted that the lysine comprised in the lysine agarose (i.e. anion exchanger) of TAKASHI et al. bears a primary amino group; and that the lysine comprised in the second buffer B2 of TAKASHI et al. has a cation competing with the cationic groups of the lysine agarose. Thus, the teachings of TAKASHI et al. meet the requirement of claims 24-25 and 27.
Regarding the limitation “prevent the Glu-plasminogen from maturing to plasmin and Lys-plasminogen” recited in the step (vi) of claim 22, this limitation is directed to what the stabilizer does to the Glu-plasminogen. TAKASHI et al. teach all the structural limitations of the stabilizer/ aprotinin recited in claims 22 and 28. It is presumed that substances having substantially the same structures have the same function. Furthermore, aprotinin taught by TAKASHI et al. is a proteolytic enzyme inhibitor well known in the art, which inactivates the proteolytic enzyme that maturates the Glu-plasminogen to plasmin or Lys-plasminogen. Thus, the recited limitation is an inherent feature of the aprotinin taught by TAKASHI et al.          
 Therefore, in light of the above, the method of claims 22 and 24-29 is anticipated by the method of TAKASHI et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over TAKASHI et al. (JP H08291080A, 1996, cited in IDS, the Machine-translated English version is attached) in view of NUR et al. (U.S. PGPUB 2003/0124703; 2003, of record).
The teachings of TAKASHI et al. are described above.
Regarding claims 23 and 32, TAKASHI et al. do not teach the plasma fraction is a cryo-poor plasma fraction.  However, TAKASHI et al. teach that the plasma fraction used in their method can be any plasma fraction comprising plasminogen, obtained by processing plasma (para. 0009). It would have been obvious to isolate Glu-plasminogen from a cryo-poor plasma fraction in the method of TAKASHI et al. for preparing the purified Glu-plg liquid composition. This is because it had been well be known in the art that the cryo-poor plasma is a plasma fraction comprising plasminogen (i.e. native Glu-plasminogen) and had been used as a resource material for preparing isolated and purified plasminogen, as supported by NUR et al., who teach a method of using a plasma pooled cryoprecipitate (i.e., cryo-poor) containing plasminogen for isolating and producing purified plasminogen (i.e. native Glu-plasminogen), comprising: contacting the plasma pooled cryoprecipitate with a lysine-immobilized Sepharose 4B column, followed by washing the column and eluting the plasminogen from the column (see paragraphs 16-18, 24, and 33, Examples 2-3).     
Regarding claims 30 and 32, it is noted that lysine comprised in the anion exchanger of TAKASHI et al. bears the structure moiety -R-NH2 or -R-NH3++ A-, wherein R is a C5 alkylene, as required by the claims.  TAKASHI et al. teach their buffers comprises 50 mM (i.e. 0.05 M) of Tris buffer agent, pH 7.2 (paras 0036, 38, and 40).  TAKASHI et al. do not teach the first and second buffers used for washing and eluting the anion exchanger/lysine agarose having a pH of 8.5 to 11 and do not teach adjusting pH of the eluted Glu-plasminogen solution.
It would have been obvious to apply a first and second buffers having a pH of 8.5 to 11 to the washing and eluting steps in the method of TAKASHI et al. for preparing the purified Glu-plasminogen liquid composition, wherein pH of the Glu-plasminogen composition eluted from the column is adjusted to a pH in a range of 7-8, because it had been known in the art that an elution buffer having a pH of 8.5 to 11 can effectively elute plasminogen from a lysine agarose column, and further dialysis of the eluted plasminogen composition in a neutral pH removes the elution buffer (adjusting the pH) and improves the purity of the plasminogen, as supported by NUR et al., who teach loading the cryoprecipitate into the lysine-immobilized sepharose column, washing the resin with either BN1 buffer or phosphate buffer, eluting plasminogen with TLN 1 buffer 
comprising Tris 0.05 M, Lysine 0.02 M and 1 M NaCl, pH 9.0 (Note: the 0.05M and pH 9.0 reads on the claimed ranges “0.01 to 0.1 M” and “8.5 to 11”, respectively) (paragraphs 84-86), wherein for obtaining very high purity of plasminogen the plasminogen eluted from the column can be made free of the elution buffer through dialysis (which adjusts the pH of the solution; paragraphs 19; dialyzed against buffer BN1 at pH 7.0; paragraph 83).  With regard to washing step, although the pH 7.2 of the washing buffer/first buffer taught by TAKASHI et al. does not exactly match the claimed range, it is considered that the pH of TAKASHI et al. can be readily modified by routine optimization for improving efficiency of removing unbound material. The claimed pH ranges would have been obvious over the cited prior art in the absence of any showing of unexpected results or criticality.  See MPEP 2144.05.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments about the 102(a)(1) rejection of claims 22-32 in the response filed on 08/15/2022 have been fully considered but they are not persuasive because the ground of the rejection in this office action is different from that in the previous office action.  In response to Applicant’s arguments based on the teachings of Nur in page 9 of the 08/15/2022 response, these arguments are based on the feature not recited in the claims. The instant claims do not require selectively isolating Glu-plasminogen, do not define the recovery rate of Glu-plasminogen, and do not define the concentration of Glu-plasminogen in the plasminogen composition produced by the claimed method.  Further, the plasma fractions used for isolating plasminogen in the method of Nur mainly comprises native plasminogen (i.e. Glu-plasminogen). Thus, the plasminogen composition prepared by the method of Nur comprises Glu-plasminogen.
It is noted that the newly submitted amended claims would have been obvious over the cited prior art for the reasons indicated above in the 102(a)(1) and 103 rejections (see pages 4-8). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/Qing Xu/

Patent Examiner
Art Unit 1653
	
	
/ALLISON M FOX/Primary Examiner, Art Unit 1633